Order entered December 31, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00963-CR

                          AURORA SONANO REYES, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 2-17-0510

                                         ORDER
        Before the Court is appellant’s December 27, 2019 second motion for extension of time

to file her brief. We GRANT the motion and ORDER the brief due on or before February 3,

2020.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE